Case 2:19-cv-13413-PDB-APP ECF No. 31-8 filed 05/14/20   PageID.582   Page 1 of 3




          EXHIBIT G
       Case 2:19-cv-13413-PDB-APP ECF No. 31-8 filed 05/14/20                             PageID.583         Page 2 of 3
  Ellsberry v. City of Detroit, CIVIL ACTION NO. 12-10934, 2012 BL 250412 (E.D. Mich. Sept. 25, 2012), Court Opinion




                                         United States District Court, E.D. Michigan


                       KEENAN ELLSBERRY, Plaintiff, v. CITY OF DETROIT, et al., Defendants.


                               CIVIL ACTION NO. 12-10934
                                   September 25, 2012.
ORDER GRANTING DEFENDANT'S MOTION TO SET ASIDE DEFAULT JUDGMENT

Gerald E. Rosen, District Judge, Mark A. Randon, Magistrate Judge

On May 30, 2012, the Clerk entered a Default as to Defendant Brian Terechenok. (Dkt. No. 22). Before the Court is
Terechenok's Motion to Set Aside Default. (Dkt. No. 31). On August 17, 2012, District Judge Gerald E. Rosen referred
the motion to this Magistrate Judge for a hearing and determination. (Dkt. No. 35). The Court heard oral argument on
September 25, 2012; both Terechenok and his attorney failed to appear.

After reviewing the motion and considering Plaintiff's argument at the hearing on September 25, 2012, this Magistrate
Judge finds good cause exists to GRANT Terechenok's motion. See Fed. R. Civ. P. 55(c) ("[t]he court may set
aside an entry of default for good cause[.]"). While it took Terechenok approximately two months to act on
Plaintiff's Complaint, he did immediately request representation once he was notified by the City of Detroit Law
Department that he needed to do so[fn1] (Dkt. No. 31 at 2).

However, because the default resulted from Terechenok's failure to timely take affirmative steps to obtain
representation, the Court conditions the setting aside of the default upon payment to Plaintiff's attorney of his fees and
costs in the amount of $500.00. This amount must be paid by Terechenok personally within 21 days from the date of
this Order. In addition, Terrechenok must file an answer to Plaintiff's Complaint within 21 days from the date of this
Order.

IT IS ORDERED.

[fn1] Terechenok stated in his Affidavit that he has been "a party to a lawsuit only one time in [his] law enforcement
career - approximately 10 years ago." (Dkt. No. 31; Ex. A at ¶3). However, a search of the lawsuits filed in federal
court reveals that Terechenok was sued in 2009 - approximately three years ago. See Ruston v. Terechenok, Case
No. 09-14673 (filed December 1, 2009).




                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                // PAGE 1
      Case 2:19-cv-13413-PDB-APP ECF No. 31-8 filed 05/14/20                              PageID.584         Page 3 of 3
Ellsberry v. City of Detroit, CIVIL ACTION NO. 12-10934, 2012 BL 250412 (E.D. Mich. Sept. 25, 2012), Court Opinion




                                         General Information



Judge(s)                                 Gerald E. Rosen

Related Docket(s)                        2:12-cv-10934 (E.D. Mich.);

Case Type                                SO

Parties                                  KEENAN ELLSBERRY, Plaintiff, v. CITY OF DETROIT, et al.,
                                         Defendants.

Court                                    United States District Court for the Eastern District of Michigan




                                            © 2020 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                // PAGE 2
